DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-39, 41-71 are pending in the instant application; claims 18, 19, 21-34, 36, 37, 54, 55, 57-68 and 70-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Applicant elected without traverse during a phone conversation on 2/10/2022 composition F-2 (pH = 4.5) (see p. 19, l. 15-18; Example 2 at p.20, l. 20; and Table 3 at p. 20). Thus, the elected composition comprises140 equivalent mg (i.e., 161.4 mg) S-ketamine HCl, water, NaOH with a pH of 4.5. Claims 42-44 have been rejoined because the elected composition comprises amounts of S-ketamine that falls within the claimed range of amounts of s-ketamine. No new prior art is cited because the claimed ranges in the rejoined claims fully encompass the amounts taught in the prior art.
Accordingly, Claims 1-17, 20, 35, 38-53, 56 and 69 are examined.

Information Disclosure Statement
No Information Disclosure Statement(s) filed with amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from Claim 1 and recites the limitation wherein the water content of the pharmaceutical composition is in the range of from 75-99.99% of total weight. However, Claim 1 states that the composition comprises water and about eq. 120-250 mg/ml S-ketamine HCl. This is indefinite because the amount of 75-99.99% of water in Claim 9 is inconsistent with the concentration of S-ketamine HCl in Claim 1. It is noted that 120-250 mg/ml S-ketamine HCl is equal to a percentage of 12-25% S-Ketamine HCl. This leaves only 75%-88% of the composition for any other ingredient. Thus, it does not appear to be possible for the composition to contain water at the claimed range of 75-99.99%.

Response to arguments
Applicant argues that “mg/ml” and “wt.%” represent different units and, therefore, different types of measurements. Applicant points out that the term "mg/ml" refers to a concentration of a liquid solution: amount of compound A (mg) = total volume of the liquid solution (ml). On the other hand, the term "wt%" refers to the percentage of one compound in a mixture containing compound A (irrespective of the particular unit), provided that the units are the same: (amount of compound A + total amount of mixture that contains compound A) x 100.

This is not found to be persuasive. In the current case, the solvent is water, which has a density of 1 mg/ml. Thus, in every milliliter, there is a maximum of 1 gram of water. The following illustration demonstrates the problem:
[AltContent: textbox (Graduated cylinder comprising 1 mL solution of S-ketamine and water.)]
    PNG
    media_image1.png
    446
    729
    media_image1.png
    Greyscale

This mL of solution cannot contain the entire range of 75-99% wt. to wt. % water as claimed because 1 mL of water cannot comprise more than 1 gram of water. Given that the claim requires 120-250 mg of the S-ketamine compound to be present in the milliliter of the above illustration, the S-ketamine compound occupies 12-25% of the maximum 1 mg of weight available in the mL of solution because 1 mL. That leaves a maximum of 88% available for the weight of water. Therefore, a mL of the solution cannot contain the entire range of water at 75-99 wt. %

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1-10, 20, 35, 38-46, 56 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2007/0287753 A1) in view of  Carr et al. (“Intranasal Ketamine .” The Essence of Analgesia and Analgesics. Publisher: Cambridge University Press. Print publication year: 2010. pp. 440 – 443; DOI: https://doi.org/10.1017/CBO9780511841378.110).

Claimed Invention
Applicant’s invention, according to independent Claim 1 and 38, is directed to a composition comprising from about eq. 120-250 mg/ml (Claim 1) or from about 126-250 mg/ml (Claim 38) S-ketamine HCl and water.

Prior art
Charney teaches intranasal spray ([0020]) administration of ketamine for treating symptoms of depression (title;abstract). Charney teaches ketamine as an intranasal formulation to provide dosing amounts including about 100 mg, 120 mg, 130 mg, 140 mg, 150 mg, 160 mg, 250 mg ketamine ([0050],[0076]). Charney teaches ketamine can be administered as the hydrochloride salt ([0129]). Water is a diluent carrier used to deliver the drug ([0100],[0118]). Charney discloses that the S-isomer of ketamine is more potent than the racemic composition thereof ([0116]). Charney teaches the effective dose of ketamine will vary depending on the body weight of the patient, the severity of the depression, the route of administration, the nature of medications administered concurrently, the number of doses to be administered per day, and other factors generally considered by the ordinary skilled physician in the administration of the drug ([0076]). Dosing may range from 1-250 mg including any integer between as the effective dosing to alleviate treatment-resistant depression ([0076]). Thus, clearly the effective dose is modified to obtain the optimum result suitable for each individual subject being treated ([0076]).  Once an optimum dose range is established, a further advantage of the invention is that the patient can administer ketamine on an as-needed, dose-to-effect basis. Charney teaches intranasal administration as a less invasive alternative to IV administration ([0050]. 

Although Charney teaches intranasal compositions of ketamine HCl at adjustable amounts (e.g. 140 mg, 150 mg, 160 mg, about 200 mg, about 250 mg ketamine) and further mentions the S isomer as more potent than the racemic mix, Charney does not expressly teach 1) a working example of the S isomer of ketamine in a composition, or 2) the concentration amount of ketamine present per mL of volume of the composition.

Regarding 1) S-isomer, while Charney only mentions ketamine HCl for use in the invention, Charney does not specifically mention the type of isomeric mixture of ketamine used in the invention or examples. However, Charney does disclose that the S-isomer of ketamine is known to be more potent than the racemic form. Thus, one of ordinary skill in the art would have found it obvious to use S-ketamine HCl in order to provide the most potent form of taught by the prior art.

Regarding 2) concentration amount of ketamine present per mL of volume of the composition, the prior art indicates that ketamine is provided as an intranasal therapeutic at a concentration of 150 mg/ml and further discloses that the amount of ketamine can be adjusted by a physician based on different factors. Carr teaches the therapeutic treatment of patients with an intranasal formulation comprising 150 mg/ml ketamine. See Carr p. 440, left column. Charney discloses that the amount of ketamine administered varies depending on, inter alia (see [0120]), the number of doses to be administered per day, which may be metered doses (see [0061],[0062]) and is under the control of the patient depending on the desired optimal relief. Thus, the patient can determine that one spray in each nostril may provide optimum relief for a certain time period. The physician may monitor the patient and adjust the amount, which include any amount between 1-250 mg such as 120 mg, 130 mg, 140 mg, 150 mg or 160 mg, as needed (see [0076]). The number of applications by the patient would also depend on the physician adjusted dosage amount of ketamine as determined for optimal effect. The composition is provided as a liquid for intranasal administration ([0064],[0094]). Therefore, given that Carr teaches therapeutic amounts of ketamine encompass 150 mg/ml, one of ordinary skill in the art would have found it prima facie obvious to adjust the concentration of ketamine (e.g., 130 mg, 140 mg, 150 mg, 160 mg, etc.) per milliliter in the spray disclose by Charney. The artisan would have found it obvious to adjust the concentration depending on the desired relief or the desired number of applications needed to administer the dosage determined for optimal relief. 

Claim 2 limits claim 1, wherein the pharmaceutical composition is formulated for nasal administration. The composition of Charney is an intranasal composition (title). Claim 39 similarly limits claim 38. Thus, the limitation of Claim 38 is also met by Charney.

Claims 4-8 and 41 require the ketamine HCl to be present in a narrowing concentration range wherein the broadest range is from about eq. 120-250mg/ml and the narrowest concentration is about eq. 140 mg/ml based on the total volume of the pharmaceutical composition. Charney teaches ketamine can be present at amounts including about 120, 140, 150, 160 mg ([0076]).

Claim 9 limits claim 5, wherein the water content of the pharmaceutical composition is in the range of from 75 to 99.99 wt%, based on the total weight of the pharmaceutical composition. As outlined above, the concentration would depend on the adjusted dosage amount that may be determined by a physician to provide desired relief. Claim 45 similarly limits claim 38. Thus, Charney meets the limitations of Claim 45.

Claim 10 limits Claim 5, wherein the pharmaceutical composition (i) additionally comprises one or more buffers; or (ii) has a pH value in the range of from about 3.5 to about 6.5. Charney teaches that the formulation can also be prepared with pH optimized for solubility, drug stability, absorption through nasal mucosa, and other considerations. See 0075. Buffered water is useful as a carrier for the ketamine compositions. See 0118.  Claim 46 similarly limits claim 43. Thus, Charney meets the limitations  of Claim 46.

Claim 20 limits claim 5, wherein the pharmaceutical composition does not contain a preservative. Charney does not require the formulations to contain a preservative. Claim 56 similarly limits claim 38. Thus, Charney meets the limitations of Claim 56.

Independent Claim 35 is drawn to a pharmaceutical dosage form comprising the pharmaceutical composition of claim 5. Charney teaches dosage forms containing compositions of the invention. See 0100, 0104, 0119, 0122. Similarly, Claim 69 is drawn to pharmaceutical dosage form comprising the pharmaceutical composition of claim 38. Thus, Charney also meets the limitation of Claim 69.

Response to arguments 
Applicant states that Carr teaches administration of 150 mg ketamine (racemic form) which equates to administering only 75 mg of the S-isomer Applicant also points to another reference (“Gomes”) to illustrate that S-ketamine is effective at lower doses. Applicant posits that one would not increase the amount of the S-isomer to the amounts claimed because it is described as being more potent. Applicant’s argument is found to be unpersuasive because one skilled in the art would reasonably believe that if the more potent S-ketamine form is provided at the amounts disclosed for ketamine, then there would be increased response. Furthermore, as outlined above, Charney further teaches multiple doses that are suitable for ketamine and provide amounts of ketamine that can vary depending on different factors and the optimal response desired.  Therefore, Applicant’s arguments are not persuasive.
	Applicant also argues that the references do not suggest the desirability of the claimed ranges. This is not persuasive because Charney teaches multiple suitable amounts (e.g., 130 mg, 140 mg, 150 mg, 160 mg, 250 mg, etc.) that fall below near and above the claimed amounts (e.g., 140 equivalent mg or 161.4 mg). These teachings together with the suggestion to optimize would suggest the claimed amounts.


B.	Claims 1-17, 20, 35, 38-53, 56 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Charney et al. (US 2007/0287753 A1) in view of Carr et al. (“Intranasal Ketamine .” The Essence of Analgesia and Analgesics. Publisher: Cambridge University Press. Print publication year: 2010. pp. 440 – 443; DOI: https://doi.org/10.1017/CBO9780511841378.110), as applied to Claims 1-10, 20, 35, 38-41, 45, 46, 56 and 69 in further view of RC Dhakar (“A review on factors affecting the design of nasal drug delivery system.” International Journal of Drug Delivery (2011); 3: 194-208) and Romeo et al. US 6,599,883 B1).

Claimed invention
Claims 11, 16, 17, 47, 52 and 53 require the pharmaceutical composition to comprise the one or more buffers and require the pH value to be in the range of from about 4.0 to about 6.0 at the broadest and about 4.5 to about 5.0 at the narrowest.
Claims 12-15 limits claim 11 and 48-51 limits claim 47, wherein the one or more buffers is selected from the group consisting of citric acid, sodium dihydrogen phosphate, acetic acid, tartaric acid, malic acid, lactic acid, fumaric acid, etc. 

Prior art
The disclosures of Charney and Carr are outlined above. Charney further teaches that the formulation can also be prepared with pH optimized for solubility, drug stability, absorption through nasal mucosa, and other considerations (0075) and buffered formulation as a carrier for the ketamine compositions (0118). However, Charney does not expressly teach the claimed pH (e.g., about 4.5-5.0) or the claimed buffer (e.g., sodium hydroxide).

Nonetheless, the it was already known that intranasal formulations are suggested to have similar pH ranges and buffers as the ones claimed. For example, Dhakar teaches that it is advisable to keep formulations at a pH of 4.5-6.5 to minimize negative effects on antibacterial lysozymes found in nasal secretions. See Dhakar at p. 194, 1st par. Additionally, it was already known that sodium hydroxide is useful as a buffer for obtaining a pH levels of intranasal formulations. For example, Romeo teaches intranasal formulations can contain buffer system comprising sodium hydroxide. See Romeo at col. 5, 1st full par.

Thus, one of ordinary skill in the art would have found it prima facie obvious to use a incorporate a buffering agent to adjust pH in intranasal formulations as disclosed by Charney including buffering agents known to be useful in these formulations such as NaOH (Romeo) and maintaining a pH level suggested as suitable to reduce negative effects of lysozymes in the nasal secretions including a pH within the range of 4.5-6.5 (Dhakar). The artisan would have sought to do so to provide the benefit of maintaining the antimicrobial lysozymes in the nasal secretions.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the disclosed pH range of 4.5-6.5 overlaps the claimed pH of 4.5-5.0. Therefore, the claimed pH range is prima facie obvious.

	Response to arguments
	Applicant argues that Dhakar and Romeo fail to cure the deficiencies of Charney and Carr. However, the alleged deficiencies are not present.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629